Citation Nr: 0724919	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-33 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung condition due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Sheila Campbell, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from August 1959 to July 1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).


FINDING OF FACT

There is no credible evidence of in-service asbestos 
exposure, and no competent evidence that the veteran's 
respiratory disorder is secondary to in-service asbestos 
exposure.  


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder 
due to in-service asbestos exposure are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  An April 2004 letter from the 
RO provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim for service 
connection, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  Although the notice letter referred 
to above does not specifically address the effective date and 
disability rating that might be assigned if service 
connection were granted, that notice was provided in March 
2006.  The March 2006 notice was not timely, but because 
service connection is denied by the Board, any question as to 
the appropriate disability rating or effective date is moot, 
and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Consequently, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Service 
personnel and medical records have been obtained, post-
service treatment records have been obtained, and the veteran 
had a personal hearing.  Although additional recent medical 
treatment records reportedly exist and have not been 
obtained, the Board concludes that a remand of the case to 
obtain such records is not required as the evidence already 
adequately demonstrates the nature of the veteran's current 
lung disorder.  For the same reason, the Board finds that a 
remand for a VA examination is not warranted.  This is 
particularly true in light of the Board's conclusion that 
there is no credible evidence of exposure to asbestos during 
service.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

The veteran contends that his pulmonary disorder is the 
result of asbestos exposure in service.  He contends that 
while in the navy he was exposed to asbestos from pipe 
insulation.  He presented testimony to that effect during the 
hearing held in November 2006.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1 contains 
guidelines for the development of asbestos exposure cases.  
Part (a) in essence acknowledges that inhalation of asbestos 
fibers can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  The 
latent period can vary from 10-to-45 or more years between 
first exposure and development of disease and exposure can be 
brief (as little as a month) or indirect (bystander disease).  
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  VA Manual 21-1, Part VI, para. 7.21 (October 3, 
1997).

VA must determine whether military records demonstrate 
evidence of asbestos exposure in service; whether there is 
pre-service and/or post-service evidence of occupational or 
other asbestos exposure; and then make a determination as to 
the relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  VA satisfied the above 
requirements by obtaining the veteran's service personnel 
files and requesting that the veteran provide additional 
information about his asbestos exposure.  

The veteran's service records do not report any asbestos 
exposure.  The report of a medical examination conducted in 
July 1963 reflects that clinical evaluation of the lungs was 
normal, as was a chest X-ray.  

In his claim dated in February 2004, the veteran simply 
indicated that he was exposed to asbestos working and living 
on a ship.  He did not mention any specific duties which 
would have resulted in exposure.  Similarly, in a written 
statement dated in January 2005, the veteran stated that he 
served in the Navy as a boatswain's mate and was exposed to 
asbestos aboard a ship as it was used to insulate pipes.  He 
also reported that in service he was exposed to paint and 
lead.  He also recounted being exposed to asbestos after 
service while painting the side of an asbestos building.  

The service personnel records report that the veteran was a 
seaman, that he began a sea tour in February 1961, and that 
he served on board the USS Interceptor from November 1962 to 
July 1963.  There are references in his personnel records to 
duties as a food handler, and standing watch.  The veteran's 
attorney has indicated that he was a painter in service.  The 
service personnel records and medical records do not report 
any contact with asbestos, however, and painter is not listed 
as one of the "major occupations involving exposure to 
asbestos" in the VA's Manual 21-1.  See M21-1, Part VI, 
7.21(b).  Some of the major occupations involving exposure to 
asbestos include mining, milling, work in shipyards, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc. M21-1, Part VI, 
7.21(b)(1).  For these reasons, the Board finds that here is 
no convincing evidence of exposure to asbestos during 
service.

Even assuming the veteran had in-service exposure, competent 
medical evidence is required for a determination that the 
veteran has asbestosis or an asbestos-related respiratory 
disorder and that asbestosis or an asbestos-related 
respiratory disorder is etiologically related to the 
veteran's service in the United States Navy.  

The veteran has been diagnosed with asbestos-related 
pneumoconiosis and chronic obstructive pulmonary disease 
suggestive of chronic bronchitis.  See April 1998 
Environmental Toxicology Consultants report.  The report 
notes that the veteran gave a history of asbestos exposure 
beginning in 1959 and ending in 1979, from the veteran's job 
as a plasterer/painter.  The report also notes the veteran's 
35 year history of smoking 2 packs per day.  The examiner 
noted that "based on the information available . . . it is 
[his] opinion that [the veteran's] condition is 
multifactorial and probably asbestos-related.  He also opined 
that the veteran's history of cigarette smoking is an 
important contributing factor to pulmonary disease, that 
smoking leads to a faster progression of asbestosis and 
synergistically increases the risks of lung cancer, and that 
cigarette smoking is the major etiological factor in the 
development of chronic obstructive pulmonary disease.  A 
November 2002 Environmental Toxicology Consultants reports 
notes the examiner's opinion that "based on [the veteran's] 
industrial history, abnormal chest x-ray and pulmonary 
function," he believed, beyond a reasonable doubt, that the 
veteran had asbestos-related lung disease.  

Although the veteran has a diagnosis of an asbestos-related 
lung disease, the evidence does not establish that the 
veteran's current asbestos-related lung disease is related to 
service.  The service medical and personnel records do not 
reflect any asbestos exposure and the veteran's post-service 
history includes 16 years of asbestos exposure from working 
in construction as a plasterer.  Construction is an 
occupation found to involve exposure to asbestos.  See M21-1, 
Part VI, 7.21(b).  Additionally, the medical records do not 
link the veteran's current lung disease to service as opposed 
to the lengthy and undisputed history of exposure after 
service.  Although the veteran has asserted that his lung 
disease is due to service, the veteran, as a layperson, is 
not competent to comment on the presence or etiology of a 
medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492.  In summary, the Board finds that the absence of 
credible exposure to asbestos in service, as well as the lack 
of medical evidence linking current problems to service, the 
claim for service connection must be denied.  


ORDER

Service connection for a lung condition due to asbestos 
exposure is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


